DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 objected to because of the following informalities: “switch between a tissue sealing function from a tissue cutting function” should be “switch between a tissue sealing function and a tissue cutting function.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 states a unit “configured for single use and is disposable” but provides no further definition or structure that would realize this functional intent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2014/0228830A1 to Kim, henceforth Kim.

Regarding claim 1, Kim teaches a laser system (1001) configured to emit one or more laser beams (laser unit 5, Fig. 1 [0056]) suitable for sealing ([0056]) and cutting (“the laser beam may be tunable…for cutting the tissue open” [0012]) a tissue (tissue 19, Fig. 1); and a laser beam delivery unit (101) detachably coupled (“detachably coupled” [0008]) to the laser system, the laser beam delivery unit configured to guide and direct the one or more laser beams (laser beam 6, [0056]) to seal (sealing an opening 21, [0056], Fig. 1) and cut the tissue ([008]).

Regarding claim 2, Kim teaches wherein the laser beam delivery unit (101, Fig. 1) is configured for single use and is disposable (“may be disposable,” [0056]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim.

Regarding claim 4, Kim teaches wherein the laser system (1001) comprises a laser source (laser source 12, Fig. 1, [0056]) that uses an optical fiber to seal ([Abstract]) and can also cut ([0012]). While it does not state two laser sources, where one is specialized for each function, per MPEP 2144.04 (VI)(B), In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), “mere duplication has no patentable significance unless a new and unexpected result is produced.” It would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Kim with two laser sources, each performing a unique function (either cutting or sealing), rather than a single source that seals, but can be adjusted to cut.

Regarding claim 11, 
Kim teaches wherein the laser system (1001) is configured to automatically switch off a laser (laser beam 6; “power or energy level of laser beam 6 may be adjusted [or turned off]...automatically” [0082], [0103]; “apparatus 1001 [has an] automatic mode,” [0087]) which is dual functional for sealing and cutting (“the laser beam may be tunable…for cutting the tissue open” [0093], [0012]), but does not state automatically switching between a tissue sealing function from a tissue cutting function. However, it would have been .

Claims 3, 13, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of US 7090670 B2 to Sink et al, henceforth Sink.
Regarding claim 3, Kim teaches wherein the laser system (1001, Fig. 1) comprises a single laser source (laser source 12, laser unit 5, Fig. 1, [0056]) with a mechanically or optically switchable mechanism (control unit 2, switch 7, with “ON and OFF positions” [0062], Fig. 1-3) to deliver the laser beam to different optical fibers (“fiber optic tube…[guides] the laser beam” [0015]) to perform tissue cutting ([0012]) and sealing. Although a plurality of fibers is not stated in Kim, “tube” does mean a single optic fiber. It would have been obvious to a person of ordinary skill in the art at the time of filing to combine several fibers into a tube; see MPEP 2144.04 (VI)(B): “although the reference of In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)  did not disclose a plurality of [parts], the court held that mere duplication has no patentable significance unless a new and unexpected result is produced.” Further, Sink, which exists in a similar field of endeavor, teaches a device for laser surgery (optical module 410) that comprises fiber bundles, each with a plurality (“at least three” [0023]) of fibers. It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the laser source, switchable mechanism and laser beam of Kim with the plurality of fibers as taught by Sink, as the plurality of fibers offers [brighter] and more potential variability of light output, as well as enhanced tensile strength. 
Regarding claim 13, Kim teaches wherein the laser system (1001) further comprises a sensor (coupled to probe 1, [0064] or detector 13, [0074]), and wherein the laser beam delivery unit (101) comprises a fiber optic bundle (fiber optic tube 3; “laser source 12 may comprise…a fiber laser” [0059]) coupled to the laser system, the fiber optic bundle (fiber optic tube 3) comprising a plurality of optical fibers configured to function as a delivery guide for the one or more laser beams for the sealing and cutting of the tissue ([0088]) and to transmit one or more sensor signals (“light signals and/or audio signals” [0088]) such that at least one reflected laser beam (“reflection of laser beam 6” [0074]) from the tissue is provided as an optical feedback to the sensor of the laser system (1001) via the fiber optic bundle (fiber optic tube 3).
Although the word “bundle” is not stated in Kim, “tube” means a single optic fiber. It would have been obvious to a person of ordinary skill in the art at the time of filing to combine several fibers into a tube; see MPEP 2144.04 (VI)(B): “although the reference of In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)  did not disclose a plurality of [parts], the court held that mere duplication has no patentable significance unless a new and unexpected result is produced.” 
Sink, which exists in a similar field of endeavor, teaches a device for laser surgery (optical module 410) that comprises fiber bundles, each with a plurality (“at least three” [0023]) of fibers. It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the laser source, switchable mechanism and laser beam of Kim with the plurality of fibers as taught by Sink, as the plurality of fibers offers [brighter] output and more potential variability of light output, as well as enhanced tensile strength. 

Regarding claim 14, Kim teaches wherein the sensor (detector 13, [0075]) comprises a photodiode sensor (“photodiode” [0075]) configured to detect an energy level of the at least one reflected laser beam (arrows 46, Fig. 5, [0028-9], [0085]).

Regarding claim 15, Kim teaches wherein the laser system (1001) further comprises a non-contact temperature sensor (coupled to probe 1, [0064]) configured to detect a temperature of the tissue (19) using a signal transmitted by the fiber optic bundle (fiber optic tube 3) [0025, 0065].

Regarding claim 19, Kim teaches wherein the laser system (1001) further comprises a guide laser (“guide and direct” [Abstract]; laser source 12) configured to deliver one of the one or more laser beams (laser beam 6) via an optical fiber (fiber optic tube 3) of the fiber optic bundle to illuminate a location where sealing or cutting [0058] occurs on the tissue (Fig. 1-3). Although Kim does not use the word illumination, it is stated that the laser can guide and direct; further, providing illumination is a property inherent to a laser. 

10.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 4 above, further in view of Sink, and further in view of US 6,162,213 to Stewart, henceforth Stewart.

Regarding claims 5 and 6, Kim teaches a laser beam (laser beam 6) for tissue sealing ([0056]) and cutting ([0093]) and states that a laser source (laser source 21) may include a solid state laser ([0013], the subcategory of lasers including diode pumped lasers) but does not specifically state wherein the laser sources comprise a Nd:YAG, Er:YAG, Ho:YAG or diode pumped laser. 
Sink teaches the claimed examples of laser sources (“Examples of laser light sources include diode lasers, diode-pumped solid state lasers, Er:YAG lasers, Nd:YAG lasers” [0024]). It would have been obvious to one of ordinary skill in the art to combine the laser source of Kim with the laser sources enumerated by Sink, which exists in the same field of endeavor (devices used for laser surgery), as these examples of lasers produce wavelengths appropriate for “surgical applications like dermatology” [Sink 0024]. However, Kim in view of Sink does not explicitly teach use of the Nd: YAG laser for cutting and sealing functionalities. 
. 


11.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of US 20080208105 A1 to Zelickson et al, henceforth Zelickson.

Regarding claim 7, Kim states wherein the laser source is tunable to a suitable power level…to cut and seal tissue” but does not state a specific power range. Zelickson, which describes laser energy devices for soft tissue removal and exists in the applicant’s field of endeavor, cites an example of a device (“laser source” [0050]) with power range between 20 watts and 120 watts (power delivery 0 to 100 watts; [0050]). It would be obvious to one of ordinary skill in the art at the time of filing to combine the laser source and tunable power level of Kim with the power range as taught by Zelickson; there are certain ranges of power levels suitable for medical devices used for laser tissue surgery, and it would be obvious to try any power level within this range (MPEP 2143(I)(E) and 2144.04(II)(A), “routine experimentation”). Further, as per MPEP 2144.05, as taught by in re Wertheim, “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists,” especially when there is no demonstrated criticality of ranges, as is the case with the range of Zelickson and the range claimed by the applicant.  

12.	Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of US 20170325886 A1 to Graham et al, henceforth Graham.

Regarding claim 8, Kim teaches a laser system (1001) which performs tissue cutting [0012] but does not state the laser’s range of operative distances away from tissue. Graham, which describes handpieces for laser-based surgery and thus exists in the applicant’s field of endeavor, teaches cutting tissue at a “distance of 0.2-0.3 cm” from tissue [0156], or 20-30mm away from the tissue, which falls within the range claimed by the applicant. It would have been obvious to combine the laser system of Kim with the stated cutting distance range of Graham, as there are certain proximities at which laser tissue surgery must be performed, and it would be obvious to try any distances within this range (MPEP 2143(I)(E) and 2144.04(II)(A), “routine experimentation”). Further, as per MPEP 2144.05, as taught by in re Wertheim, “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists,” especially when there is no demonstrated criticality of ranges, as is the case with the range of Graham and the range claimed by the applicant.  Thus, Kim in view of Graham teaches claim 8.

Regarding claim 10, Kim teaches a laser system (1001) which performs tissue sealing [0056] but does not state the laser’s range of operative distances away from tissue. Graham, which describes handpieces for laser-based surgery and thus exists in the applicant’s field of endeavor, teaches using a laser beam (1344) to perform tissue sealing (tissue coagulation 346) at a distance between 5mm and 200 mm away from the tissue (distance 342, “a distance of 3-5cm,” or 30-50mm, away from the tissue; [0155], Fig. 15C). This falls within the range claimed by the applicant. It would have been obvious to combine the laser system of Kim with the stated sealing distance range of Graham, as there are certain proximities at which laser tissue surgery must be performed, and it would be obvious to try any distances within this range (MPEP 2143(I)(E) and 2144.04(II)(A), “routine experimentation”). Further, as per MPEP 2144.05, .

13.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of GB 2472256 A to Evans, henceforth Evans.

Regarding claim 9, Kim teaches a distal end of a tissue cutting optical fiber (fiber optic tube 3) of the laser beam delivery unit (101) but does not describe the coating on the optical fiber. Evans teaches a device that cleaves and strips optical fibers used in laser surgeries, stating wherein an optical fiber is coated with an optical coating comprising Teflon (“surgical laser fibers are…covered with a plastic material such as Teflon” [Background]). It would have been obvious to one of ordinary skill in the art at the time of filing combine the optical fiber as taught by Kim with the Teflon coating as taught by Evans; coating fibers with Teflon is a known technique to confer resistance to corrosion, high temperatures, and stress, conditions that might arise during laser surgery, the field of endeavor common to Kim, Evans and the applicant.

14.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Stewart.

Regarding claim 12, 
Kim teaches wherein the laser system is configured to perform a tissue sealing function and a tissue cutting function - see 103 rejection of claim 4 above regarding the obviousness of two laser sources, one for tissue sealing, and one for cutting.  While Kim does not state that the functions are performed simultaneously, it teaches a laser source that has “dual functionality” [0058]. Further, Stewart teaches a multi-wavelength beam for simultaneous cutting and sealing (see Col. 12 lines 28-35). ], It would have .

15.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Sink as applied to claim 13 above, and further in view of US 20150343560 A1 to Pettit et al, henceforth Pettit.

Regarding claim 16, Kim in view of Sink teaches a laser system with fiber optic bundle, but do not state wherein the non-contact temperature sensor comprises a pyrometer.  Pettit, which teaches methods for controlled laser heating with surgical applications, teaches “a pyrometer” used for “closed-loop control of [laser] bream intensity” to maintain a particular temperature at the surgical site [0006]. It would have been obvious to one of ordinary skill in the art to combine the device of Kim and Sink with the pyrometer sensor, a known device as taught by Pettit, as doing so would allow greater control over the temperature of the surgical site and prevent injury (see MPEP  2143(I)(A, G)).

16.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Sink as applied to claim 13 above, and further in view of WO 2011082383 A2 to Belikov et al henceforth Belikov.

Regarding claim 17, Kim in view of Sink teaches wherein the laser system (1001) further comprises a depth sensor ([0025]; sensor coupled to probe 1 [0064]), that is configured to detect a distance of a distal end of an optical fiber (“distal end of the probe 1,” [0065]) of the fiber optic bundle away from the tissue (tissue 19, [0065]) using a signal transmitted by the fiber optic bundle (fiber optic tube 3). However, Kim . 

17.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Sink as applied to claim 13 above, and further in view of DE 10120787 A1 to Schmidt et al, henceforth Schmidt (attached machine translation relied upon).

Regarding claim 18, Kim in view of Sink teaches a laser system (1001) but does not teach a spectral sensor. However, Schmidt, which teaches a laser-handpiece with sensors for selective therapy of skin and subcutaneous blood vessels, teaches wherein the laser system (“a laser hand-piece”) further comprises a spectral sensor (“spectral sensor, a miniaturized spectrometer module”) configured to perform multi-spectrum analysis (“with lines for the visible wavelength range from 400-1000nm” as well as lines for the “infrared range from 1000 to 2500 nm”) [see attached machine translation, p. 8, point A] to detect and determine a tissue type (“selective therapy of blood vessels and cutaneous tissue”) [p. 8, point B]; and a cell type (“differences between pathological and healthy skin tissue”) [p. 8, point C] using a signal transmitted by the fiber optic bundle (“The miniaturized vis - spectrometer module is composed of a glass body with a fiber optic inlet”) [p. 8, point A]. It would have been obvious to combine two known devices –the laser system of Kim with the spectral sensor as taught by Schmidt—to perform cell and tissue analysis, predictably enabling more accurate surgery (i.e. more precise excision of pathological tissues, and more) (MPEP 2143 (I)(C-D)).

18.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, and further in view of Sink in view of Belikov in view of Schmidt.

Regarding claim 20, Kim teaches a laser system (1001) configured to emit one or more laser beams (laser unit 5, Fig. 1 [0056]) suitable for sealing ([0056]) and cutting (“the laser beam may be tunable…for cutting the tissue open” [0012]) a tissue (tissue 19, Fig. 1); and a laser beam delivery unit (101) detachably coupled (“detachably coupled” [0008]) to the laser system, the laser beam delivery unit configured to guide and direct the one or more laser beams (laser beam 6, [0056]) to seal (sealing an opening 21, [0056], Fig. 1) and cut the tissue ([008]).

Kim further teaches wherein the laser system (1001) further comprises a non-contact temperature sensor (coupled to probe 1, [0064]) configured to detect a temperature of the tissue (19) using a signal transmitted by the fiber optic bundle (fiber optic tube 3) [0025, 0065].

Kim further teaches wherein the laser system (1001) further comprises a guide laser (“guide and direct” [Abstract]; laser source 12) configured to deliver one of the one or more laser beams (laser beam 6) via an optical fiber (fiber optic tube 3) of the fiber optic bundle to illuminate a location where sealing or cutting [0058] occurs on the tissue (Fig. 1-3). Although Kim does not use the word illumination, it is stated that the laser can guide and direct; further, providing illumination is a property inherent to a laser. 

Kim further teaches wherein the laser system (1001) further comprises a sensor (coupled to probe 1, [0064] or detector 13, [0074]), and wherein the laser beam delivery unit (101) comprises a fiber optic bundle (fiber optic tube 3; “laser source 12 may comprise…a fiber laser” [0059]) coupled to the laser system, the fiber optic bundle (fiber optic tube 3) comprising a plurality of optical fibers configured to function as a delivery guide for the one or more laser beams for the sealing and cutting of the tissue 

Kim in view of Sink teaches wherein the laser system (1001) further comprises a depth sensor ([0025]; sensor coupled to probe 1 [0064]), that is configured to detect a distance of a distal end of an optical fiber (“distal end of the probe 1,” [0065]) of the fiber optic bundle away from the tissue (tissue 19, [0065]) using a signal transmitted by the fiber optic bundle (fiber optic tube 3). However, Kim does not teach wherein the depth sensor operates based on a time-of-flight technology. Belikov, which exists in the same field of endeavor and teaches a laser surgical device with feedback mechanisms, teaches wherein (“the fiber length can be measured using known optoelectronic means, such as interferometry, the time of flight”). It would have been obvious to combine the sensor of Kim and the fiber bundles of Sink with the known technique time-of-flight technology as taught by Belikov to perform a distance measurement and determine the distance of a fiber from the tissue, providing more spatial knowledge of the device location and thus, predictably, better control (MPEP 2143 (I)(C-D)).
.

Conclusion
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20170209213 A1; see Abstract.

20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921.  The examiner can normally be reached on M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.M.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/JOHN R DOWNEY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        Friday, February 26, 2021